Exhibit 10.22


Employment Agreement First Amendment


This First Amendment (the “Amendment”) is entered into by and between UBL
Interactive, Inc. (“UBL” or “We” or “Us”), a Delaware corporation having its
principal place of business at 6701 Carmel Road, Suite 202, Charlotte, NC 28226
and John S. Patton, Jr (“name” or “you”) effective as of September 20, 2013.


BACKGROUND


You previously entered into an employment agreement with UBL dated effective as
of January 1, 2013 (the “Employment Agreement”).  Under the terms of the
Employment Agreement, you are entitled to certain compensation, a portion of
which has previously been paid by UBL.  This Amendment modifies the compensation
obligations under Section 5 of the Employment Agreement as expressly set forth
herein.  For purposes of this Amendment, terms not otherwise defined herein
shall have the meaning set forth in the Employment Agreement.


NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and other good and valuable consideration, receipt of which is hereby
acknowledged, You and UBL agree as follows:


1.    Salary.  Your Base Salary for calendar year 2013 shall be $100,000.00 per
annum.  Following the occurrence of any Trigger Event (as defined below), your
Base Salary shall be the Base Salary set forth in your Employment Agreement.


2.    Performance Bonus.  In addition to the compensation otherwise provided
under the Employment Agreement, as amended, you may be entitled to a performance
bonus as set forth in this Section (the “Performance Bonus”).  The amount of
your Performance Bonus will be equal to $100,000.00 multiplied by a fraction,
the numerator of which is the number of days you are employed during calendar
year 2013 prior to the occurrence of any Trigger Event and the denominator of
which is 365, plus $58,076.00.  Your Performance Bonus will be paid upon the
first occurrence of a Trigger Event.  For purposes of this Amendment, the term
“Trigger Event” shall mean the earliest to occur of:  (i) UBL’s month end cash
balance being equal to at least two million dollars, (ii) the closing of a
financing transaction with aggregate proceeds of at least two million dollars,
(iii) or a Change of Control.


3.    Acknowledgement.  You acknowledge that, except as otherwise provided
herein, you have received payment of all other Base Salary under the Employment
Agreement (other than amounts due on the payroll date next following the
execution of this Amendment).


4.    Entire Agreement.  This Amendment constitutes the full and complete
understanding of the parties hereto and will supersede all prior agreements and
understandings, oral or written, with respect to the subject matter hereof,
including, without limitation, the payment of Base Salary or payment with
respect to any services provided by you individually or on behalf of any entity
controlled by you for any periods prior to the effective date of this
Amendment.  Except to the extent provided herein, and as may be necessary to
give full force and effect to the foregoing, the Employment Agreement shall
continue unchanged, in full force and effect.


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the date set forth above.


Date: September 17, 2013
UBL Interactive, Inc.
       
By:
/s/ Doyal Bryant
 
Its:
Chief Executive Officer
     
Date: September 17, 2013
/s/ John Patton
 
[name]


